Broyles, C. J.,
dissenting. It is well,settled that pleadings are to be construed most strongly against the pleader; and where a defendant in one paragraph of his answer denies the allegations in a numbered paragraph of the petition and in another paragraph of the answer admits, in effect, the truth of the same allegations, “the admission, and not the denial, must prevail.” Bedingfield v. Bates Co., 2 Ga. App. 107 (58 S. E. 320); Ney v. Clere Co., 5 Ga. App. 325 (63 S. E. 143); Moore v. Smith Co., 4 Ga. App. 151 (3) (60 S. E. 1035); Southern Granite Co. v. Dorn, 37 Ga. App. 564, 568 (141 S. E. 59), and cit.; Williams Co. v. Warner *194Co., 125 Ga. 408, 411 (54 S. E. 95). In the instant case the defendant in paragraph 3 of its answer denied the allegations in paragraph 3 of the petition. However, in paragraph 9 of the answer, the defendant set forth facts and allegations which amounted to an admission that the allegations in paragraph 3 of the petition were true. The plaintiff interposed a timely special demurrer to paragraph 3 of the answer; the demurrer was overruled;' the plaintiff filed exceptions pendente lite to that judgment, and subsequently assigned error thereon in his cross-bill of exceptions. In view of the foregoing ruling, the court, in my opinion, erred in overruling the special demurrer to paragraph 3 of the answer, and the judgment on the cross-bill of exceptions should be reversed.